—In a child custody proceeding pursuant to Family Court Act article 8, the mother appeals from an order of the Family Court, Kings County (Turbow, J.), dated February 14, 2000, which, after a hearing, awarded custody of the child to the paternal grandmother and awarded the mother supervised visitation.
Ordered that the order is affirmed, without costs or disbursements.
"A * * * parent may not be deprived of custody of his or her child absent ‘surrender, abandonment, persisting neglect, unfitness or other like extraordinary circumstances’ ” (Matter of Carosi v Bloom, 225 AD2d 692, quoting Matter of Bennett v Jeffreys, 40 NY2d 543, 544). Where extraordinary circumstances have been established, the court must inquire into the best interests of the child before making the custody determination (see Matter of Odums v Metcalf, 276 AD2d 794, 795).
Contrary to the mother’s contention, there was sufficient evidence to establish that extraordinary circumstances existed (see Matter of Bennett v Jeffreys, supra). Having found the existence of extraordinary circumstances, the Family Court properly determined that the best interests of the child would be served by awarding custody to the paternal grandmother (see, Matter of Odums v Metcalf, supra).
The Family Court’s determination that the mother’s visitation with the child should be supervised has a sound and substantial basis in the record and will not be disturbed (see Matter of Minas v Shevlin, 254 AD2d 420, 421). O’Brien, J.P., Luciano, Townes and Crane, JJ., concur.